DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed June 10, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanroma et al 2007/0047251.
	Regarding Claims 18 and 20, Sanroma et al shows in Figures 2 and 3, a lighting device comprising a support comprising a mounting section 26 having at least one mounting face, the mounting face having an arrangement direction and comprising at least two contact sections along the arrangement direction, the support further comprising a body section 12, a plurality of layered conductors 16 connecting the body section to the at least one mounting face (see Fig. 3) and at least one light emitting element 22 mounted along the arrangement direction of the mounting face such that the light emitting element 22 is in electrical contact with the at least two contact sections (see para. 0021-0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sanroma et al 2007/0047251 in view of Kuo 9,945,541.
	Regarding Claim 19, Sanroma et al fails to disclose a socket for connection to a power source. Kuo teaches that it is known in the art in Figure 1 to provide a lighting device with a body section 10 including a socket 150 for connection to a power source (see col. 3, line 28).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Sanroma et al to include a socket in the same manner as taught by Kuo to provide for a source of power for the lighting device for proper operation. 

Allowable Subject Matter
Claims 1-13 and 15-17 are allowed.
 The following is an examiner’s statement of reasons for allowance: Claims 1-13 and 15-17 are allowable over the prior art because Claim 1 sets forth a body section having a length that extends parallel to the arrangement direction, such that the body protrudes sidewards from the at least one mounting face and a plurality of conductors connecting the body section to the at least one mounting face, such that such contact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the rejection of Claims 18 and 20 based upon Kuo are moot as the reference is no longer being applied as the primary reference in the grounds of rejection.  
Regarding the rejection of Claim 19 based upon Sanroma et al in view of Kuo, the rejection is considered proper. The teaching of the socket taught by Kuo was not specifically addressed in the arguments and Kuo is considered properly combinable with Sanroma et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/PEGGY A NEILS/Primary Examiner, Art Unit 2875